DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	       Claims 5 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim limitation “a driving assist apparatus for a manual transmission vehicle, the if the disengagement of the clutch continues for a predetermined time period comprising configured to” as recited in the preamble is indefinite. The limitation is incomprehensible.
	The examiner will assume that the limitation “the if the disengagement of the clutch continues for a predetermined time period comprising” was inadvertently pasted into the preamble, so the limitation will be ignored. As best understood by the examiner, the claim will be treated on the merits in this office action.



Allowable Subject Matter
3.	Claims 1-4 and 6 allowed.

The following is the Examiner' s statement of reasons for allowance: The prior art (particularly Lee and/or Sato) fails to disclose the inventions of the independent claims, including the claimed vehicle speed controller configured to, when recognizing a target object ahead of the vehicle on a basis of the traveling environment information acquired by the traveling environment information acquisition unit, control a vehicle speed of the vehicle in accordance with a distance between the vehicle and the target object, wherein when the power transmission detector detects the disengagement of the power transmission, the vehicle speed controller performs automatic brake control in accordance with the distance between the vehicle and the target object ahead of the vehicle acquired by the traveling environment information acquisition unit, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant' s claimed invention.

4.	Claim 5 would be allowable if rewritten to overcome the rejection under 35 USC § 112, for the reasons provided above. 

	 

5.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
September 30, 2022